     Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 1 of 29
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                    IN THE UNITED STATES DISTRICT COURT                  February 02, 2021
                     FOR THE SOUTHERN DISTRICT OF TEXAS                  Nathan Ochsner, Clerk
                              HOUSTON DIVISION



CLIFTON LAMAR TAYLOR,                   §
TDCJ #02045987,                         §
                                        §
                    Plaintiff,          §
                                        §
V.                                      §           CIVIL ACTION NO. H-20-2428
                                        §
SANDRA POFFINBARGER, et al.,            §
                                        §
                    Defendants.         §



                       MEMORANDUM OPINION AND ORDER


      State inmate Clifton Lamar Taylor (TDCJ #02045987) filed a

Prisoner's     Civil    Rights    Complaint     under      42   U.S.C.     §      1983

("Complaint") (Docket Entry No. 1-3, pp. 2-33) in the 55th Judicial

District Court for Harris County,             Texas,      alleging that he was

denied adequate medical care after he sustained a broken foot while

in prison.       The defendants,     including Registered Nurse Sandra

Poffinbarger,       Nurse   Practitioner       ("N.P.")      Arnel     Chan,        and

Lieutenant Calvin Simmons, removed the case to this court pursuant

to 28 U.S.C.    §   1446(a) (Docket Entry No. 1).            Another defendant,

Dr. Kelly Carmichael, consented to the removal and has appeared in

this case (Docket Entry Nos. 7, 14).

      Now    pending    before    the       court    is    Defendant     Simmons,

Poffinbarger,       and Chan's Motion for Judgment on the Pleadings

Pursuant to Federal Rule of Civil Procedure 12(c) ("Defendants'

Rule 12(c) Motion") (Docket Entry No. 21).                Taylor has filed more
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 2 of 29



than one response to this motion (Docket Entry Nos. 24, 25).           Also

pending is Defendant Kelly Carmichael, M.D.'s Motion for Summary

Judgment ("Dr. Carmichael's MSJ") (Docket Entry No. 31).             Taylor

has filed a response to this motion (Docket Entry No. 36).           Taylor

has also filed a " [Motion for]          Summary Judgment" on his claims

against Dr. Carmichael ("Plaintiff's MSJ") (Docket Entry No. 28),

which he has supplemented several times (Docket Entry Nos. 36, 37,

38, 41).   Arguing that Taylor has presented evidence that is both

immaterial and inadmissible, Dr. Carmichael has filed Defendant

Kelly Carmichael, M.D.'s Motion to Strike Plaintiff's Supplement to

His Motion for Summary Judgment [ECF No. 38]             ("Dr. Carmichael's

Motion to Strike")     (Docket Entry No. 3 9)         Taylor has filed a

response   (Docket Entry No.      44),    and Dr.   Carmichael has filed

additional objections (Docket Entry No. 45)           Taylor has replied

further with a Motion for Objection/Reconsideration              ("Taylor's

Objections") (Docket Entry No. 48), regarding a radiology report

that he claims is missing from the record.          After considering all

of the pleadings,    exhibits,    and the applicable law,        the court

dismisses this case for the reasons set forth below.


                             I.   Background

     Taylor is incarcerated by the Texas Department of Criminal

Justice     Correctional     Institutions     Division    ("TDCJ")   at the

Estelle Unit in Huntsville. 1     Nurse Poffinbarger and N.P. Chan are

     1
      Complaint, Attachment B to Defendants Simmons, Poffinbarger,
and Chan's Joint Notice of Removal ("Notice of Removal"), Docket
                                                     (continued...)
                                    -2-
    Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 3 of 29




health care providers who are employed by the University of Texas

Medical Branch ("UTMB") to treat inmates incarcerated by TDCJ. 2

Lieutenant Simmons is employed by TDCJ as an officer at the Estelle

Unit, where Nurse Poffinbarger and N.P. Chan are also assigned. 3

Dr. Carmichael is employed by UTMB at the John Sealy Hospital in

Galveston ("UTMB Hospital"), where he has been a faculty physician

in the Department of Orthopedic Surgery and Rehabilitation since

1999. 4

      Taylor alleges that he broke a bone in his right foot while

playing basketball at the Estelle Unit on May 20, 2019. 5              Nurse

Poffinbarger treated Taylor in the clinic, where she reportedly

advised Taylor that she did not think his foot was broken. 6

Although Taylor disagreed and told her that he was in great pain,


      1( ..• continued)
Entry No. 1-3, pp. 2, 4. For purposes of identification, all page
numbers refer to the pagination imprinted by the court's electronic
filing system, CM/ECF.
      Id. at 4.
      2
                  The defendants ask the court to take judicial
notice that UTMB provides health care services to inmates at
certain TDCJ Units pursuant to a contractual agreement.     See
Defendants' Rule 12(c) Motion, Docket Entry No. 21, p. 5 n.l
(providing a link to the contract).
      Complaint, Attachment B to Notice of Removal, Docket Entry
      3

No. 1-3, p. 4.
      Affidavit of Kelly Carmichael, M. D. ( "Carmichael Affidavit"),
      4

Exhibit D to Dr. Carmichael's MSJ, Docket Entry No. 31-4, p. 2.
      Complaint, Attachment B to Notice of Removal, Docket Entry
      5

No. 1-3, p. 5.
      6
          Id.
                                     -3-
    Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 4 of 29




Nurse Poffinbarger offered no more than an ice pack and Motrin for
his discomfort. 7
      On May 22, 2019, Taylor filed a grievance alleging that Nurse
Poffinbarger refused to refer him for an x-ray and that she also
refused to "wrap" his broken foot or provide crutches. 8                Taylor

added that his foot was very swollen, that he could not walk on it
or feel his toes, and that the pain was "unbearable." 9
      Taylor returned to the Estelle Unit clinic on May 30, 2019,
where N.P. Chan agreed to send him for an x-ray at the Regional
Medical Facility ( "RMF") located at the Estelle Unit. 1 °         Chan also
restricted Taylor to a bottom bunk and dispensed ibuprofen for
pain. 11        Taylor did not return to the clinic to learn the results
of that x-ray until 24 days later on June 24,               2019. 12    Taylor
provides the radiologist's report for that x-ray, which disclosed
a   "mildly        displaced   intra-articular   fracture   of    the   fifth
metatarsal base" and "soft tissue swelling" on Taylor's right




      Step 1 Grievance No. 2019127618,
      8
                                                 Exhibit A to Complaint,
Docket Entry No. 1-3, p. 9.
      9
          Id.

      Complaint, Attachment
      10                           B   to Notice of Removal, Docket Entry
No. 1-3, p. 6.




                                       -4-
    Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 5 of 29



foot. 13      The fifth metatarsal is the bone at the base of the

smallest toe . 14 Chan reviewed the results with Taylor and scheduled
him for further treatment at the UTMB Hospital in Galveston.15
      On July 1, 2019, Taylor was treated by Dr. Carmichael at the
UTMB Hospital. 16    Dr. Carmichael ordered another x-ray of Taylor's
right foot, which revealed that Taylor had a "fifth metatarsal base
fracture" that was "healing." 17      Dr. Carmichael placed Taylor in a
"fracture boot" for ten days, subject to an extension of time if
authorized by a "unit provider. " 18
      On August 12, 2019, Taylor returned to the UTMB Hospital for
a follow-up appointment with Dr.           Carmichael. 19   After reviewing
another x-ray Dr. Carmichael reportedly commented that Taylor's
foot was all "healed up. " 20 When Taylor replied that he still could



     13 Correctional    Managed Health Care MD/MLP Chart Review,
Exhibit C to Dr.        Carmichael's MSJ, Docket Entry No. 31-3,
pp. 279-80.
      See DORLAND's ILLUSTRATED MEDICAL DICTIONARY 1143' 1873 (32nd ed.
      14

2012); see also STEDMAN's MEDICAL DICTIONARY 1195 (28th ed. 2006)
(explaining that there are five long metatarsal bones in each foot
between the instep and the toes).
      Complaint, Attachment B to Notice of Removal, Docket Entry
      15

No. 1-3, p. 6.
      16
        Id.



     17 UTMB X-Ray Report,     Exhibit C to Complaint,        Docket Entry
No. 1-3, p. 12.
     18 Correctional Managed Health Care HG Offender Medical Pass,
Exhibit B to Complaint, Docket Entry No. 1-3, p. 11.
      19
      Complaint, Attachment B to Notice of Removal, Docket Entry
No. 1-3, p. 6.
      20Id.



                                     -5-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 6 of 29




not walk, Dr. Carmichael suggested that he try walking without the
fracture boot while assisted by crutches. 21        Taylor disagreed with
Dr. Carmichael's conclusion that his broken foot was healed by
filing a grievance. 22
     Taylor was still wearing the fracture boot on September 11,
2019, when Lieutenant Simmons and another officer advised him that

he was being moved to the second floor of the prison unit from "one
row bottom bunk to two row top bunk. " 23           Taylor informed the
officers that he had a broken foot and showed them a "pass" that
did not expire until October 25,         2019. 24   Specifically,    Taylor
provided the officers with a "Slow Walking" pass that was issued by
N.P. Chan on August 26, 2019. 25 The officers checked "the computer"
to see if Taylor had any restrictions on his housing assignment. 26
Taylor's "Health Summary for Classification" record stated that he



     2
      1Id.



      Step 1 Grievance No. 2019173930, Exhibit H to Complaint,
     22

Docket Entry No. 1-3, p. 17.
      Complaint, Attachment B to Notice of Removal, Docket Entry
     23

No. 1-3, p. 6.
     2
      4.Id.



      0ffender Medical Pass, Exhibit I to Complaint, Docket Entry
     25

No. 1-3, p. 19.
      Complaint, Attachment B to Notice of Removal, Docket Entry
     26

No. 1-3, p. 6 (referencing TDCJ Health Summary for Classification
System Inquiry, September 11, 2019, Exhibit J to Complaint, Docket
Entry No. 1-3, p. 20).
                                   -6-
      Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 7 of 29




had "No Restriction" on his housing or bunk assignment. 27                        Finding

no restriction that would preclude the new housing assignment, the

officers ordered Taylor to move or he would be "gassed. " 28

        The day after Taylor moved to his new cell on the second

floor, his fracture boot "tripped [him] up" and he fell down the

stairs,           hurting   his   knee. 29        Taylor   requested     a   bottom   bunk

restriction from the medical department on September 20, 2019, but

the physician who responded to his request found that it was not

medically necessary. 30             On October 18, 2019, Taylor fell from the

top    bunk,        hitting   his     head. 31       Shortly       thereafter,   Taylor's

restrictions           were   updated        to    require     a    "lower   only"    bunk

assignment. 32          Taylor blames Lieutenant Simmons for failing to

assign him to a "bottom bunk on row one" instead of demanding that

he move on September 11, 2019. 33


       27
       TDCJ Health Summary for Classification System Inquiry,
September 11, 2019, Exhibit J to Complaint, Docket Entry No. 1-3,
p. 20.
      Complaint, Attachment B to Notice of Removal, Docket Entry
        28

No. 1-3, p. 6.
       2
           9Id.


      Id. (referencing TDCJ Health Services Division Sick Call
       30

Request, Exhibit M to Complaint, Docket Entry No. 1-3, p. 24).


      Id. at 7 (referencing TDCJ Health Summary for Classification
       32

System Inquiry, October 21, 2019, Exhibit N to Complaint, Docket
Entry No. 1-3, p. 27).


                                              -7-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 8 of 29



        Taylor contends that he had another x-ray in "mid December

2019," and was told by "a provider" that the bone in his right foot
was "still broken though showing a calcium build up." 34               Taylor's
bottom bunk restriction was extended through March 29, 2020.35
        In "mid February 2020," Taylor returned to the UTMB Hospital
in Galveston for another x-ray. 36 Taylor was told that his foot was
"healed" although he purports to be in "tremendous" pain and "can
barely walk." 37
        Invoking 42 U.S.C. § 1983, Taylor sues Nurse Poffinbarger,
N.P. Chan, Dr. Carmichael, and Lieutenant Simmons in their official
and individual capacities.38             Taylor alleges that each defendant
acted with deliberate indifference to his serious medical needs by
denying him adequate medical care and appropriate restrictions in
violation of the Eighth Amendment.39 He contends further that Nurse
Poffinbarger violated his right to Due Process under the Fourteenth
Amendment by not sending him to the hospital immediately after he
broke        the   bone    in his   foot. 40    Taylor   seeks   $500,000.00 in
compensatory damages and $500,000.00 in punitive damages from each


        34
             Id. at   7   (emphasis in original).
      Id. (referencing "Current Patient Restrictions," Exhibit P
        35

to Complaint, Docket Entry No. 1-3, p. 29).




     38
             Id. at 4-5.




                                          -8-
     Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 9 of 29



defendant and injunctive relief restricting him to a bottom bunk on

the first floor of the prison unit. 41              Taylor also asks that his

x-rays be "reexamined." 42

       Nurse Poffinbarger, N.P. Chan, and Lieutenant Simmons have

moved for judgment on the pleadings under Rule 12(c) of the Federal

Rules of Civil Procedure arguing that Taylor fails to state a claim

upon which relief can be granted. 43           Taylor has moved for summary

judgment on his claims against Dr. Carmichael insisting that he was

mis-diagnosed          because    his   fractured   foot    has   not   healed. 44

Dr. Carmichael has filed a separate motion for summary judgment

arguing that Taylor cannot show that he was denied adequate medical

care and that he is not entitled to prevail. 45            The parties' pending

motions are examined below under the governing standards of review.


                            II.    Standards of Review

A.    The Motion to Dismiss Under Rule 12(c)

      Rule 12(c) of the Federal Rules of Civil Procedure provides

that "[a]fter the pleadings are closed - but early enough not to

delay trial - a party may move for judgment on the pleadings."

Fed. R. Civ. P. 12(c).             A motion for judgment on the pleadings


      41
           Id. at 5.
      42Id.
      43
           Defendants' Rule 12(c) Motion, Docket Entry No. 21, pp. 1-19.
      44
        Plaintiff's MSJ, Docket Entry No. 28, p. 1.
      45
           Dr. Carmichael's MSJ, Docket Entry No. 31, pp. 9-23.
                                         -9-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 10 of 29




under Rule 12(c) is determined by the same standards applicable to

a motion under Rule 12(b)(6), which authorizes dismissal for

failure to state a claim upon which relief may be granted.                  See

Phillips v.     City of Dallas, 781 F.3d 772, 775 (5th Cir. 2015)

(citation omitted); In re Great Lakes Dredge          &   Dock Co. LLC, 624

F.3d 201, 209-10 (5th Cir. 2010) (citations omitted).

     To withstand a motion to dismiss under Rule 12(b)(6), the

factual allegations in the complaint "must be enough to raise a

right to relief above the speculative level[.]"              Bell Atlantic

Corp. v. Twombly, 127 S. Ct. 1955, 1965 (2007) (citation omitted).

If the complaint has not set forth "enough facts to state a claim

to relief that is plausible on its face," it must be dismissed.

Id. at 1974.     In reviewing a motion under Rule 12(b)(6), a court

must "'accept[] all well-pleaded facts as true and view[] those

facts in the light most favorable to the plaintiff.'"             Bustos v.

Martini Club, Inc., 599 F.3d 458, 461 (5th Cir. 2010) (citation

omitted).   However, a reviewing court need not accept as true any

"conclusory allegations, unwarranted factual inferences, or legal

conclusions."    Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th Cir.

2007) (citation and internal quotation marks omitted).             In other

words, "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice."          Ashcroft

v. Igbal, 129 S. Ct. 1937, 1949 (2009) (citing Twombly, 127 S. Ct.

at 1965).


                                   -10-
     Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 11 of 29



       The   plaintiff       has   attached    numerous    exhibits     to    his

Complaint.46      Such exhibits are considered part of the Complaint

"for all purposes."          Fed. R. Civ. P. l0(c).       Thus, the court may

consider these exhibits for purposes of the motion to dismiss under

Rule 12(b)(6).       See Ferrer, 484 F.3d at 780 ("A written document

that is attached to a complaint as an exhibit is considered part of

the complaint and may be considered in a 12(b)(6) dismissal

proceeding.") (citations omitted).

       The plaintiff represents himself in this case.               Courts are

required     to   give   a   pro   se   litigant's   contentions    a   liberal

construction. See Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007)

(per curiam) (citation omitted); see also Haines v. Kerner,                   92

S. Ct. 594, 595-96 (1972) (per curiam) (noting that allegations in

a pro se complaint, however inartfully pleaded, are held to less

stringent standards than formal pleadings drafted by lawyers).

Even under this lenient standard,              pro se litigants are still

required to "properly plead sufficient facts that, when liberally

construed,     state a plausible claim to relief [.] "             E.E.O.C.   v.

Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir. 2014) (quoting Champion

v. United States, 421 F. App'x 418, 423 (5th Cir. 2011); Pickett v.

Nunn, 367 F. App'x 536, 537 (5th Cir. 2010)).

B.     The Motion for Summary Judgment

       Motions for summary judgment are governed by Rule 56 of the

Federal Rules of Civil Procedure.              Under this rule a reviewing


      Complaint, Attachment B to Notice of Removal, Docket Entry
       46

No. 1-3, pp. 9-33 (Exhibits A through V)
                                        -11-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 12 of 29




court "shall grant summary judgment if the movant shows that there
is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law."          Fed. R. Civ. P. 56(a)
(2018); see also Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2552
(1986)    A fact is "material" if its resolution in favor of one
party might affect the outcome of the suit under governing law.
Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510 (1986).              An
issue is "genuine" if the evidence is sufficient for a reasonable
jury to return a verdict for the nonmoving party.           Id.
     In deciding a summary judgment motion, the reviewing court
must view all facts and inferences in the light most favorable to
the non-movant and resolve all factual disputes in his favor.               See
Shah v. VHS San Antonio Partners,          L. L. C.,       F.3d         2021

WL 118627, at *2 (5th Cir. Jan. 13, 2021) (citations omitted)                If
the movant demonstrates an "absence of evidentiary support in the
record for the nonmovant' s case,"          the burden shifts to the
nonmovant to "come forward with specific facts showing that there
is a genuine issue for trial."      Sanchez v. Young County, Texas, 866
F.3d 274, 279 (5th Cir. 2017) (citing Cuadra v. Houston Indep, Sch.
Dist., 626 F.3d 808, 812 (5th Cir. 2010)).
     The non-movant cannot avoid summary judgment by resting on his
pleadings or presenting "[c]onclusional allegations and denials,
speculation, improbable inferences, unsubstantiated assertions, and
legalistic argumentation."      Jones v. Lowndes County, Mississippi,


                                   -12-
     Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 13 of 29




678 F.3d 344, 348 (5th Cir. 2012) (citation and internal quotation

marks omitted); see also Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en bane) (a non-movant cannot demonstrate a

genuine     issue   of   material    fact    with   conclusory    allegations,

unsubstantiated assertions,          or only a scintilla of evidence).

Although the plaintiff represents himself, a pro se litigant is not

excused from meeting his burden of proof of specifically referring

to evidence in the summary judgment record and setting forth facts

showing that there is a genuine issue of material fact remaining

for trial.      See Outley v. Luke     &    Associates, Inc., 840 F.3d 212,

217 (5th Cir. 2016); see also Bookman v. Shubzda, 945 F. Supp. 999,

1004 (N.D. Tex. 1996) (citing Forsyth v. Barr, 19 F.3d 1527, 1537

(5th Cir. 1994) (citation omitted)).            The court has no obligation

under Rule 56 "to sift through the record in search of evidence to

support a      party's   opposition    to     summary   judgment."    Adams   v.

Travelers Indemnity Co. of Connecticut, 465 F.3d 156, 164 (5th Cir.

2006) (quotation omitted).


                              III.    Discussion

A.     Eleventh Amendment Immunity

       All of the defendants assert that they are entitled to

immunity under the Eleventh Amendment as employees of either TDCJ

or UTMB, which are agencies of the State of Texas. 47            See Tex. Gov't

Code § 493.001, et�; Tex. Educ. Code § 65.01, et�


      Defendants' Rule 12(c) Motion, Docket Entry No. 21, p. 16;
       47

Dr. Carmichael's MSJ, Docket Entry No. 31, pp. 20-21.
                                      -13-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 14 of 29




     Unless expressly waived, the Eleventh Amendment bars an action
in federal court by a citizen of a state against his or her own

state, including a state agency.           See Will v. Michigan Dep't of
State Police, 109 S. Ct. 2304, 2309 (1989). The Eleventh Amendment
also bars a federal action for monetary damages against state

officials when the state itself is the real party in interest.              See
Pennhurst State School      &   Hospital v. Halderman, 104 S. Ct. 900,
908-09 (1984).      A suit against a state official in his or her
official capacity is considered a suit against the state itself.
See Will, 109 S. Ct. at 2312 ("[A] suit against a state official in
his or her official capacity is not a suit against the official but
rather is a suit against the official's office.          As such, it is no
different from     a    suit against the state itself.")          (internal
citations omitted)
     Texas has not waived its Eleventh Amendment immunity and
Congress did not abrogate that immunity when it enacted 42 U.S.C.
§ 1983.    See NiGen Biotech, L.L.C., v. Paxton, 804 F.3d 389, 394
(5th Cir. 2015) (citing Quern v. Jordan,           99 S. Ct. 1139, 1145
(1979)).   Because TDCJ and UTMB are state agencies and therefore
immune, officials employed by these agencies are also entitled to
immunity from any claim for monetary damages against them in their
official capacity. 48    See Loya v. Texas Dep't of Corrections, 878


      The Eleventh Amendment also precludes claims for injunctive
     48

relief against the state or a state agency. See Puerto Rico
Aqueduct and Sewer Authority v. Metcalf & Eddy, Inc., 113 S. Ct.
684, 688 (1993) (explaining that the "narrow" exception carved out
                                                    (continued...)
                                    -14-
     Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 15 of 29




F.2d 860, 861 (5th Cir. 1989) (per curiam) ("[TDCJ's] entitlement

to immunity under the [E]leventh [A]mendment is clearly established

in this circuit."); Oliver v. Scott, 276 F.3d 736, 742 (5th Cir.

2002)       ("[T]he Eleventh Amendment bars recovering              §    1983 money

damages from TDCJ officers in their official capacity.").                       As a

result, Taylor's claims against the defendants in their official

capacity as state employees will be dismissed.


B.     Qualified Immunity

       Nurse Poffinbarger, N.P. Chan, and Lieutenant Simmons have

asserted qualified immunity from liability for claims seeking

monetary        relief     from   them   in   their   individual        or   personal

capacity.49        Public officials acting within the scope of their

authority generally are shielded from civil liability by the

doctrine of qualified immunity.                 See Harlow v. Fitzgerald, 102

S. Ct. 2727, 2738 (1982). Qualified immunity protects "all but the

plainly incompetent or those who knowingly                  violate the law."

Malley v.        Briggs,    106 S. Ct. 1092,       1096   (1986).       A plaintiff



       ( •••continued)
       48

in Ex parte Young. 28 S. Ct. 441 (1908), applies "only to
prospective relief, does not permit judgments against state
officers declaring that they violated federal law in the past . . .
and has no application in suits against the States and their
agencies, which are barred regardless of the relief sought"
(internal citations omitted)).       Taylor is not entitled to
injunctive relief for reasons discussed further below because he
fails to establish an actionable violation of his civil rights.
       49
            Defendants' Rule 12 (c) Motion, Docket Entry No. 21, pp. 15-16.
                                         -15-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 16 of 29




seeking to overcome qualified immunity must show:            "(1) that the

official violated a statutory or constitutional right, and (2) that

the right was 'clearly established' at the time of the challenged

conduct." Ashcroft v.       al-Kidd,   131    S. Ct.   2074, 2080 (2011)

(citation omitted).


     1.       Nurse Poffinbarger

     Taylor      alleges   that    Nurse     Poffinbarger    violated       his

constitutional rights by denying him adequate medical care after he

injured his foot on May 20, 2019. 50       Although Taylor alleges that

Nurse Poffinbarger violated both the Eighth and the Fourteenth

Amendments,51 the defendants correctly note that claims by convicted

felons are governed by the Eighth Amendment. 52        See Hare v. City of

Corinth, Mississippi, 74 F.3d 633, 639 (5th Cir. 1996) (clarifying

that the constitutional rights of a convicted state prisoner

"spring from the Eighth Amendment's prohibition [against] cruel and

unusual punishment," whereas pretrial detainees are protected by

the "procedural and substantive due process guarantees of the

Fourteenth Amendment").

     To establish an actionable claim for the denial of adequate

medical care under the Eighth Amendment a prisoner must demonstrate


     5
      °Complaint, Attachment B to Notice of Removal, Docket Entry
No. 1-3, pp. 5, 7.
     51
          Id. at 7.
     52
          Defendants' Rule 12(c) Motion, Docket Entry No. 21, p. 13.
                                   -16-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 17 of 29



that prison officials acted with "deliberate indifference to a

prisoner's serious illness or injury[.]"              Estelle v. Gamble, 97

S. Ct. 285, 291 (1976).         A prison official acts with deliberate

indifference \\only if he knows that inmates face a substantial risk
of serious harm and disregards that risk by failing to take

reasonable measures to abate it."           Farmer v. Brennan, 114     S.   Ct.

1970, 1984 (1994).
        The Eighth Amendment deliberate indifference standard is an
"extremely high" one to meet.         Domino v. Texas Dep't of Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001)            "Unsuccessful medical
treatment,      acts of negligence,      or medical malpractice do not
constitute       deliberate    indifference,    nor    does   a    prisoner I s
disagreement      with   his   medical   treatment,     absent    exceptional
circumstances."      Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir.
2006)        A showing of deliberate indifference under these circum-
stances requires the prisoner to demonstrate that prison officials
"refused to treat him,          ignored his complaints,       intentionally
treated him incorrectly, or engaged in any similar conduct that

would clearly evince a wanton disregard for any serious medical
needs."      Id. (citation and internal quotation marks omitted).
        Taylor acknowledges that Nurse Poffinbarger examined him on
May 20, 2019, treating him with an ice pack and Motrin for pain
because she did not believe that his foot was broken.53                Taylor


      Complaint, Attachment B to Notice of Removal, Docket Entry
        53

No. 1-3, pp. 4, 5. Medical records provided by Dr. Carmichael
                                                   (continued...)
                                     -17-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 18 of 29



contends that she acted with deliberate indifference by not

immediately sending him to the UTMB Hospital, ordering an x-ray, or
wrapping his foot that day. 54
        To the extent that Taylor disagrees with Nurse Poffinbarger's
assessment of his injury or the level of medical care he received,
allegations of this sort are insufficient to establish deliberate
indifference in violation of the Eighth Amendment. See Gobert, 463
F.3d at 346; see also Estelle, 97 S. Ct. at 293 (observing that
whether a particular form of treatment is indicated "is a classic
example of a matter for medical judgment" and that a medical
decision "does not represent cruel and unusual punishment").            Even
if a lapse in professional judgment occurred, any such failure

amounts to mere negligence or malpractice, and not a constitutional
violation.         See   Harris v. Hegmann, 198 F.3d 153, 159 (5th Cir.
1999)     (citing Mendoza v. Lynaugh,       989 F.2d 191,   195   (5th Cir.
1993)).
        Taking all of Taylor's allegations as true,           he does not
demonstrate that Nurse          Poffinbarger refused to treat him or
intentionally treated him incorrectly with deliberate indifference


          continued)
        53 (
             •••
confirm that Nurse Poffinbarger treated Taylor according to a
standard for patients presenting with "Musculoskeletal Symptoms"
and that she also referred Taylor to be seen by another provider.
See Correctional Managed Health Care Nursing Protocol for
Musculoskeletal Symptoms, Exhibit C to Dr. Carmichael's MSJ, Docket
Entry No. 31-3, pp. 286-91.
      Complaint, Attachment B to Notice of Removal, Docket Entry
     54

No. 1-3, pp. 4, 5.
                                     -18-
     Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 19 of 29



to a serious medical condition.           Because Taylor's allegations are

insufficient to overcome qualified immunity, the claims against her

will be dismissed.


       2.      N.P. Chan

       Taylor alleges that N.P. Chan violated his rights by denying

him timely medical care for his broken foot and that he also failed

to    place    appropriate       restrictions   on   his   housing.55   Taylor

acknowledges that Chan treated him for the first time on May 30,

2019, and agreed to send him to the RMF for an x-ray that was

scheduled for the following day.56         Chan also gave him ibuprofen for

pain and placed a restriction on Taylor's housing that limited him

to a bottom bunk. 57            Taylor does not show that Chan denied him

adequate medical care or appropriate restrictions on May 30, 2019.

       Taylor appears to allege that Chan violated his rights by
                           -,
delaying his access to additional medical care at UTMB Hospital

because Taylor did not return to the clinic to review the results

of his x-ray until 24 days after it was taken.58               As a result of

this delay, Taylor was not seen by an orthopedic specialist at UTMB

Hospital until July 1, 2019.59


       55Id. at   4,   6
       56Id at 6
           .
       57Id.
       5srd.
       59Id.

                                        -19-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 20 of 29



      Taylor does not allege facts showing that Chan was responsible

for his delay in returning to the clinic to review the initial

x-ray of his foot.       Taylor does not otherwise allege facts showing

that his condition worsened as the result of the delay or that he

was denied appropriate restrictions by Chan at any time. 60               As a

result,    Taylor has not alleged facts that are sufficient to

overcome Chan's entitlement to qualified immunity.              See Rogers v.

Boatright,     709 F.3d 403,     410   (5th Cir. 2013)       (emphasizing that

allegations of delay in medical care only violate the Constitution

"if   there    has   been    deliberate       indifference   that   results   in

substantial     harm")      (emphasis in original)       (quoting    Easter v.

Powell, 467 F.3d 459, 464 (5th Cir. 2006)); see also Mendoza v.

Lynaugh, 989 F.2d 191, 193 (5th Cir. 1993).             Therefore, the court

will grant the motion to dismiss Taylor's claims against Chan.


      3.      Lieutenant Simmons

      Taylor contends that Lieutenant Simmons violated his rights

under the Eighth Amendment by directing him to move to a cell on

the second floor on September 11, 2019.61               Taylor contends that


      Medical records provided by Dr. Carmichael confirm that
      60

during a visit to the Estelle Unit clinic on May 29, 2019, Chan
imposed several restrictions on Taylor's classification, including
a lower bunk assignment for the next 90 days, expiring on
August 27, 2019. See Correctional Managed Health Care Clinic Notes
5/29/2019, Exhibit C to Dr. Carmichael's MSJ, Docket Entry
No. 31-3, p. 284. Exhibits provided by Taylor also show that Chan
issued a "Slow Walking" pass on August 26, 2019.      See Offender
Medical Pass, Exhibit I to Complaint, Docket Entry No. 1-3, p. 19.

     61 Complaint, Attachment B to Notice of Removal, Docket Entry
No. 1-3, pp. 4, 6-7.
                                       -20-
     Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 21 of 29




Lieutenant Simmons should have assigned him to a cell on the first

floor rather than forcing him to move because Simmons knew that

Taylor was wearing a fracture boot. 62                Taylor blames Lieutenant

Simmons for placing him in a cell on the second floor and for his

subsequent fall down the stairs on September 12, 2019. 63

       Taylor admits that Lieutenant Simmons and the other officer

who ordered him to move checked Taylor's classification records,

which are updated by medical personnel, "and saw no restriction." 64

The classification record provided by Taylor confirms that he had

"No Restriction" on his housing or bunk assignment on September 11,

2019. 65        Taking     Taylor's   allegations     as    true,   he   does   not

demonstrate that Lieutenant Simmons acted unreasonably or that he

violated       Taylor's     rights    by   ordering   him   to   move.    Because

Lieutenant Simmons is entitled to qualified immunity, the claims

against him will be dismissed.


C.     Claims Against Dr. Carmichael

       Taylor alleges that Dr. Carmichael denied him adequate medical

care when he told him that his foot was "healed" and did not update



       62
            Id. at 6.
       63
            Id. at 4, 6.
       64
            Id. at 6.
       TDCJ Health Summary for Classification System Inquiry,
       65

September 11, 2019, Exhibit J to Complaint, Docket Entry No. 1-3,
p. 20.
                                           -21-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 22 of 29




his restrictions. 66     Dr.   Carmichael moves for summary judgment

arguing that Taylor cannot show that he was denied adequate care
with deliberate indifference or that a constitutional violation
occurred.     In support, Dr. Carmichael provides his own affidavit, 67
the relevant medical records, 68 and an affidavit from another

orthopedic specialist, Dr. Mark A. Foreman ("Foreman Affidavit") , 69
who reviewed the medical records of treatment provided to Taylor
and concludes that the Complaint is "frivolous." 70
     The medical records confirm that Dr. Carmichael first examined
Taylor at the UTMB Hospital on July 1,             2019. 71    During that
appointment Dr. Carmichael reviewed the initial x-ray that was
taken of Taylor's right foot on May 30, 2019. 72        The radiologist's
report associated with that x-ray contained the following findings:


      Complaint, Attachment B to Notice of Removal, Docket Entry
     66

No. 1-3, p. 4.
      Carmichael Affidavit, Exhibit D to Dr. Carmichael's MSJ,
     67

Docket Entry No. 31-4, pp. 2-3.
      UTMB Hospital Galveston Medical Records, Exhibit B to
     68

Dr. Carmichael's MSJ, Docket Entry No. 31-2, pp. 1-90; TDCJ Medical
Records, Exhibit C to Dr. Carmichael's MSJ, Docket Entry No. 31-3,
pp. 1-297.
      Affidavit of Mark A. Foreman, MD ("Foreman Affidavit"),
     69

Exhibit A to Dr. Carmichael's MSJ, Docket Entry No. 31-1, pp. 2-4.
     70
          Id. at 4.
     71 UTMB Health Admission 7/1/2019, Exhibit B to Dr. Carmichael's
MSJ, Docket Entry No. 31-2, p. 11.
     72 UTMB Health 5/30/2019, Exhibit B to Dr. Carmichael's MSJ,
Docket Entry No. 31-2, p. 5.
                                   -22-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 23 of 29



      A mildly displaced intra-articular fracture of the fifth
      metatarsal base is seen.      Lateral foot soft tissue
      swelling is present. 73

The     radiologist       interpreting        that    x-ray   made   the   following

impression or assessment:               "Fifth metatarsal base fracture." 74

      Dr.       Carmichael      ordered       another    x-ray   during     Taylor's

appointment on July 1, 2019. 75               After reviewing Taylor's previous

x-ray, the radiologist made the following findings:

      Increased callus formation is seen about the fifth
      metatarsal base fracture.     Mild soft tissue swelling
      persists.     Alignment is unchanged.   There is disuse
      osteopenia. 76

Based      on   these     findings      the    radiologist    had    the   following

impression       of     the    x-ray:         "Healing   fifth   metatarsal       base

fracture." 77     After considering these results, Dr. Carmichael and

the resident he was supervising recommended a plan of care that

included:       (1) a fracture boot with crutches; (2) activity modifi-

cation to minimize pain; (3) NSAIDs for pain; (4) heat therapy for

muscular pain;          (5)   follow-up in      4-6   weeks for another x-ray. 78



     73 Correctional Managed Health Care Clinic Notes, Exhibit C to
Dr. Carmichael's MSJ, Docket Entry No. 31-3, p. 278.
      74Id.


      UTMB Health 7/1/2019, Exhibit B to Dr. Carmichael's MSJ,
      75

Docket Entry No. 31-2, p. 17; UTMB Health Office Notes 7/1/2019,
Exhibit B to Dr. Carmichael's MSJ, Docket Entry No. 31-2, p. 26.
      UTMB Health Radiology Results 7/1/2019, Exhibit
      76
                                                                              B    to
Dr. Carmichael's MSJ, Docket Entry No. 31-2, p. 21.


     78 UTMB Health   Office  Notes   7/1/2019,   Exhibit                     B    to
Dr. Carmichael's MSJ, Docket Entry No. 31-2, p. 26.
                                           -23-
      Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 24 of 29



Dr. Carmichael also recommended restricting Taylor's housing to

"bottom bunk/row. 1179

        Dr. Carmichael saw Taylor again for a follow-up appointment on

August 12,          2019,      and he ordered a new x-ray. 80       A radiologist

reviewed that x-ray in comparison to the one taken on July 1, 2019,

and made the following findings:

        There is mild interval increased callus formation at the
        previously noted fifth metatarsal base fracture, but with
        persistent fracture lucency.

        A remote medial malleolus avulsion fracture is again
        identified. 81

Based         on    these   findings     the    radiologist   had   the    following

impression of the x-ray, concluding that it showed "[m] ild interval

healing of the fifth metatarsal base fracture with persistent

fracture lucency. " 82 During the appointment Dr. Carmichael observed

that Taylor was wearing a fracture boot and was able to walk, but

with         some   pain. 83    After   reviewing    the   radiologist's    report,

Dr.    Carmichael determined that Taylor had a "healing 5th base

[metatarsal] fracture" and prescribed the following plan of care:

(1) crutches for the next three weeks; (2) no strenuous activities

for the next four weeks;                (3)    follow up with the UTMB Hospital


        79Id.

      UTMB
        80
              Health   Admission   8/12/2019,   Exhibit                      B       to
Dr. Carmichael's MSJ, Docket Entry No. 31-2, p. 28.
      UTMB Health Radiology Results 8/12/2019, Exhibit
        81
                                                                                 B   to
Dr. Carmichael's MSJ, Docket Entry No. 31-2, p. 43.


      UTMB Health Office Notes 8/12/2019,
        83
                                                  Exhibit                     B      to
Dr. Carmichael's MSJ, Docket Entry No. 31-2, p. 45.
                                              -24-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 25 of 29



Galveston "as needed." 84 Dr. Carmichael did not recommend any other

restrictions.85

     When Taylor returned to the Estelle Unit, N.P. Chan imposed

restrictions consistent with Dr. Carmichael's plan of care by

limiting Taylor to "Sedentary Work Only. " 86             Taylor requested a

bottom bunk restriction on September 13,               2019,   but a physician

rejected his request noting that the fracture to his right foot

occurred four months ago in May and that there was "no medical

necessity to continue [a] low bunk [restriction] . " 87

     Although      Dr.       Carmichael   did    not   treat    Taylor   again,

Dr. Foreman notes that Taylor returned to the UTMB Hospital for

additional x-rays on November 7, 2019, and February 13, 2020.88

According to Dr. Foreman, both x-rays showed that Taylor's fracture

had healed.89          The   medical   records   support this     conclusion.90


     84
          Id. at 47.


      Patient Restriction History, Exhibit C to Dr. Carmichael's
     86

MSJ, Docket Entry No. 31-3, p. 292.

      TDCJ Health Services Division Sick Call Request - Medical
     87

Reply, Exhibit M to Complaint, Docket Entry No. 1-3, p. 24; see
also TDCJ Inmate Request to Official, Exhibit C to Dr. Carmichael's
MSJ, Docket Entry No. 31-3, p. 228 (rejecting a similar request
from Taylor, noting that his fracture was "healed" and there was
"no medical necessity for [a] low bunk").
      Foreman Affidavit, Exhibit A to Dr. Carmichael's MSJ, Docket
     88

Entry No. 31-1, p. 4.


      UTMB Health Radiology Results 11/07/2019, Exhibit B to
     90

Dr. Carmichael's MSJ, Docket Entry No. 31-2, p. 67; UTMB Health
Radiology Results 2/13/2020, Exhibit B to Dr. Carmichael's MSJ,
Docket Entry No. 31-2, p. 89.
                                       -25-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 26 of 29




Dr. Foreman further concludes that Dr. Carmichael treated him

appropriately. 91

     Taylor disagrees.       Noting that the radiologist report for

August 12, 2019, describes his fracture as "healing," not "healed,"

Taylor insists that he was mis-diagnosed by Dr. Carmichael. 92              In

support of this argument Taylor contends that another x-ray taken

at the Estelle Unit RMF on September 3, 2020, is proof that his

foot remains broken. 93    Dr. Carmichael objects to Taylor's opinion

as a lay person untrained in medicine. 94

     Taylor does not provide any records associated with the x-ray

that he claims was taken on September 3, 2020, and he does not

point to its existence in the record. 95     Viewing all of the evidence


      Foreman Affidavit, Exhibit A to Dr. Carmichael's MSJ, Docket
     91

Entry No. 31-1, p. 4.

      Plaintiff's MSJ, Docket Entry No. 28, p. 1; In Supplement of
     92

Plaintiff Summary Judgment, Docket Entry No. 36, p. 1 (pointing to
medica1 records).
     93
          Plaintiff's MSJ, Docket Entry No. 28, p. 1.
      Dr. Carmichael's Motion to Strike, Docket Entry No. 3 9,
     94

pp. 1-3; see also Defendant Kelly Carmichael, M.D.'s Objection to
Plaintiff's Opposition to Motion to Strike MSJ Supplements [ECF
No. 44], Docket Entry No. 45, pp. 1-4. Dr. Carmichael's objections
are well taken. Therefore, the Motion to Strike will be granted.

      Dr. Carmichael has provided hundreds of pages of medical
     95

records for the time period between January 1, 2019, and the date
of his summary judgment motion, which was submitted on
September 24, 2020. See Dr. Carmichael's MSJ, Docket Entry No. 31,
p. 11; UTMB Hospital Galveston Medical Records, Exhibit B to
Dr. Carmichael's MSJ, Docket Entry No. 31-2, pp. 1-90; TDCJ Medical
Records, Exhibit C to Dr. Carmichael's MSJ, Docket Entry No. 31-3,
                                                     (continued...)
                                   -26-
     Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 27 of 29




in    the   light      most   favorable    to   Taylor,    his   arguments    are

insufficient to show that Dr.              Carmichael denied him adequate

medical care or that a violation of his constitutional rights

occurred.

       It is well established that a prisoner's disagreement with a

physician's assessment is insufficient to establish deliberate

indifference in violation of the Eighth Amendment. See Gobert, 463

F.3d at 346; see also Estelle, 97 S. Ct. at 293 (observing that

whether a particular form of treatment is indicated "is a classic

example of a matter for medical judgment" and that a medical

decision     "does not represent          cruel and unusual punishment").

Allegations of mistaken diagnoses are likewise insufficient to

state a claim because even if a lapse in professional judgment

occurred,        any   such   failure     amounts   to    mere   negligence   or

malpractice, and not a constitutional violation. 96              See Harris v.


        5
          continued)
       9 ( •••
pp. 1-297.   The court has reviewed these records, but has not
located a report showing that another x-ray of Taylor's right foot
was taken in September of 2020.
       According to Dr. Foreman, who is an orthopedic specialist,
       96
"Dr. Carmichael's evaluation,      treatment and recommendations
regarding Mr. Taylor's fracture were well-within the standard of
care for orthopedic surgery."     Foreman Affidavit, Exhibit A to
Dr. Carmichael's MSJ, Docket Entry No. 31-1, p. 4. The record does
not otherwise support a finding of negligence in this case.
Dr. Carmichael notes further that, as a physician employed by UTMB,
he is immune from any state law claim of negligence under the Texas
Tort Claims Act ("TTCA"), Tex. Civ. Prac. & Rem. Code§ 101.106(f).
See Dr. Carmichael's MSJ, Docket Entry No. 31, pp. 21-22. Immunity
under the TTCA extends to negligence or medical malpractice claims
                                                     (continued... )
                                        -27-
   Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 28 of 29



Hegmann,   198 F.3d 153,     159 (5th Cir.     1999) (citing Mendoza v.

Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993)).

     Because Taylor does not demonstrate that Dr. Carmichael denied

him adequate medical care with deliberate indifference, he fails to

show that a constitutional violation occurred.          Because his claim

against Dr.     Carmichael is without merit,         Taylor's motion for

summary judgment will be denied and Dr. Carmichael's motion for

summary judgment will be granted.


                       IV.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.     Defendants Simmons, Poffinbarger, and Chan's Motion
            for Judgment on the Pleadings Pursuant to Federal
            Rule of Civil Procedure 12(c) (Docket Entry No. 21)
            is GRANTED.

     2.     Defendant Kelly Carmichael, M.D.'s Motion for
            Summary Judgment (Docket Entry No. 31) is GRANTED.

     3.     Taylor's [Motion for] Summary          Judgment   (Docket
            Entry No. 28) is DENIED.



          continued)
     96 ( •••
against a defendant in his or her individual and official capacity
for the actions taken as a full-time health care provider employed
by UTMB. See Franka v. Velasquez, 332 S.W.3d 367, 381-83 (Tex.
2011) see also Denson v. TDCJ-ID, No. 12-02-00099-CV, 2003
WL 21254862, at *16 (Tex. App. - Tyler May 30, 2003, no pet.)
(commenting that "[t] he TTCA does not provide for recovery [of
damages] against individuals employed by the [State of Texas] , "
which includes health care providers employed by UTMB) (citing
Aguilar v. Chastain, 923 S.W.2d 740, 744 (Tex. App. - Tyler 1996,
writ denied)). To the extent that Taylor attempts to raise any
type of state law tort claim that is subject to § 101.106(f),
Dr. Carmichael and any other health care provider named as a
defendant in this suit are entitled to immunity under the TTCA.
                                    -28-
  Case 4:20-cv-02428 Document 49 Filed on 02/02/21 in TXSD Page 29 of 29



     4.   Defendant Kelly Carmichael, M.D.'s Motion to Strike
          Plaintiff's Supplement to His Motion for Summary
          Judgment [ECF No. 38] (Docket Entry No. 39) is
          GRANTED.

     5.   Taylor's   Motion  for   Objection/Reconsideration
          (Docket Entry No. 48) is DENIED.

     6.   This civil action will be dismissed with prejudice.

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the parties of record.

     SIGNED at Houston, Texas, on this 2nd day of February, 2021.




                                  SENIOR UNITED STATES DISTRICT JUDGE




                                  -29-
